Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered November 3, 1988, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the admission of hearsay testimony (see, People v Love, 92 AD2d 551), alleged bolstering testimony and the prosecutor’s summation are either unpreserved for appellate review (see, CPL 470.05) or constitute harmless error in view of the overwhelming proof *530of his guilt. There is no significant probability that the jury would have acquitted the defendant had the errors not occurred (see, People v Crimmins, 36 NY2d 230). Similarly, the defendant did not object to the court’s unrequested delivery of a charge regarding his failure to testify pursuant to CPL 300.10 (2), and any error with respect thereto was harmless (see, People v Lawton, 144 AD2d 584). Kunzeman, J. P., Kooper, Eiber and O’Brien, JJ., concur.